Title: The American Commissioners to Jonathan Williams, Jr., 15 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Williams, Jonathan Jr.


Sir
Paris Novr. 15 1777
Yours by Capt. Nicholson are before us. Mr. Deanes Lettres of yesterday proposed passing a Sale of the Lyon and sending her out as french Property, that is that she go down the River as commanded by the french Captain, and that Captain Nicholson instead returning to Nantes go directly to meet her at the mouth of the River and take the Command. Of the possibility as well as practicability of such a measure you are the best judge. As to the freight on Mr. Montieu’s Ship we have no objection to the price of 110 Livs. per Ton, payable in Tobacco at the Current Price or payable in Europe on the return of the Vessel, but Mr. Peltier was mistaken in Supposing that the prices of the Tobacco could be ascertained here and still more so in supposing that it could be fixed at 30 livs. per quintal. As to the Destination Boston and other Eastern Ports were mentioned on account of their being most Likely to be free from English Cruisers. Mr. Peltiers Objections have weight with them on account of the returns, but it will not answer on any Terms to have the Vessels go South of Virginia. The Ports of N. Carolina will not admit them. If therefore Mr. Peltier will agree for Virginia that Objection will be obviated, but we conceive that it would be better if possible to have more certain intelligence of the Operations of Genl. Howe before the final orders are given. This Cannot detain us many Days, probably not beyond the next Post from England immediatly after which we will write you further. But if Mr. Peltier is wholly off freighting on any Terms, you must endeavour to take up a proper Vessel for the goods, on the best Terms you can. Mr. Ross has a vessel for Sale at L’orient, but cannot Learn either her Burthen or State. He will be able to inform you soon after his arrival at Nantes. You can if necessary make the Sale of the Lyon to Mr. Chaumont who we prefer in this affair and Let the expedition go on in his name, as you proposed in yours which indeed appears to be the only probable method left us. As to the Cutter you appear at this instant to have use for her at Nantes. Our final determination as to her may therefore be deferred a few days. Your Opinion respecting her is undoubtedly just. Please to inform us what quantity of goods she will carry if fitted out as a Packet, and what number of Seamen will be necessary for her. We shall write you as we find the situation of things here, and are &c.
B. F.S.D.

PS. We say 110 Livs. but if it cannot be had for that you may give 120 if no vessel can be had for Less. If Mr. Peltier insist on his Vessels going to Virginia the Lyon it is probable cannot accompany them the whole Voyage. At Least we cannot at present engage further than off the Coast of Europe, as we must prefer sending the Lyon Northward, unless the situation of Affairs in America should appear to alter before her going out.
  Mr Williams

